Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KR10-20210132778 (English machine translation). 
Regarding claim 1, fig. 13, discloses an electroluminescent display device, comprising:
a display panel including a display region (area 300), which includes a plurality of pixel arrangement regions (PX) and a plurality of scan circuit regions between the plurality of pixel arrangement regions (410, 420), and a non-display region around the display region; a scan driving circuit formed in the plurality of scan circuit regions (410, 420); and a clock signal line transferring a clock signal (CLK1, CLK3), and a first voltage line (VGH1, VGH2) and a second voltage line located at both sides of the clock signal line, the clock signal line and the first voltage line and the second voltage line being located in the scan circuit region (VGH1, VGH2, CLK1, CLK3), wherein the first voltage line transfers a low potential driving voltage which is supplied to a cathode corresponding to the display region (The light emitting signal is alternately applied with a low level voltage (corresponding to the light emission period) and a high level voltage (corresponding to the writing period). One frame includes a high-level voltage section (write section) once. In addition, to the light emitting signal, a time for which a low-level voltage and a high-level voltage are constantly applied is very long compared to a time for which one gate-on voltage is applied. Due to this characteristic, the light emission signal can be applied to the plurality of light emission signal lines 151 at once. However, the gate-on voltage is very short, so that the gate signal is applied to only one scan line 121 and one previous scan line 123 for each scan signal stage GD; fig. 3).
Regarding claim 2, KR10-20210132778 discloses the electroluminescent display device of claim 1, wherein the second voltage line transfers a low logic voltage or high logic voltage supplied to the scan driving circuit (see The light emitting signal is alternately applied with a low level voltage (corresponding to the light emission period) and a high level voltage (corresponding to the writing period). One frame includes a high-level voltage section (write section) once. In addition, to the light emitting signal, a time for which a low-level voltage and a high-level voltage are constantly applied is very long compared to a time for which one gate-on voltage is applied. Due to this characteristic, the light emission signal can be applied to the plurality of light emission signal lines 151 at once. However, the gate-on voltage is very short, so that the gate signal is applied to only one scan line 121 and one previous scan line 123 for each scan signal stage GD).
Regarding claim 9, KR10-20210132778, discloses the electroluminescent display device of claim 1, wherein the scan driving circuit includes a scan signal generating circuit generating a scan signal which is a gate signal or an emission signal (see fig. 13) , and wherein the scan signal generating circuit includes a plurality of stages sequentially outputting the scan signal (Like the first position D1 and the second position D2 shown in FIG. 12 , the light emitting signal stage connected to the first high voltage transmission line VGH1 is disposed at the subsequent stage for the light emission signal every four horizontal periods 4H. Whenever the high voltage is applied, the magnitude of the high voltage of the stage for the light emitting signal of the previous stage may be changed. At this time, referring to the portion indicated by C in FIG. 12 , during the latter two horizontal periods 2H of the period between the first position D1 and the second position D2 in which the high voltage level of the light emitting signal stage changes. The previous scan signal GW may be input. By adjusting the input time of the previous stage scan signal GW in this way, the previous scan signal GW may be input while the high voltage level does not change, and thereby, the effect of the high voltage level change of the light emitting signal stage of the previous stage is reduced by the light emission of the rear stage. It can be prevented from affecting the high voltage level of the signal stage, so that the light emission level of two pixel rows connected to the subsequent light emission signal stage can be not affected).
Regarding claim 10, discloses the electroluminescent display device of claim 9, wherein each of the plurality of stages are formed separately in two neighboring scan circuit regions (see The emission signal stage (EM[1,2]; hereinafter also referred to as the first emission signal stage) for applying the emission signal to the first and second emission signal lines (EM lines 1 and 2) includes the pixels ( PX) to apply a light emitting signal. As a result, all pixels PX connected to the first pixel row and the second pixel row simultaneously emit light.The emission signal stage (EM[3,4]; hereinafter also referred to as the second emission signal stage) for applying the emission signal to the third and fourth emission signal lines (EM lines 3 and 4) includes the pixels ( PX) to apply a light emitting signal. As a result, all pixels PX connected to the third pixel row and the fourth pixel row simultaneously emit light.The light emission signal stage (EM[5,6]; hereinafter also referred to as a third light emission signal stage) for applying the light emission signal to the fifth and sixth light emission signal lines EM lines 5 and 6 is the fifth pixel row and the sixth pixel row. A light emission signal is applied to the pixel PX connected to. As a result, all pixels PX connected to the fifth pixel row and the sixth pixel row simultaneously emit light).
Regarding claim 11, KR10-20210132778, discloses the electroluminescent display device of claim 9, wherein at least one stage of the plurality of stages are formed in one of the two neighboring scan circuit regions, and other stages of the plurality of stages are formed in the other of the two neighboring scan circuit regions The first scan signal generator 410 and the second scan signal generator 420 are connected to the same signal line and include a plurality of stages GD for the same scan signal. Also, the first light emission signal generator 510 and the second light emission signal generator 520 are connected to the same signal line and include a plurality of stages EM for the same light emission signal).
	Regarding claim 12, KR10-20210132778, discloses the electroluminescent display device of claim 9, wherein each of the plurality of stages of the scan signal generating circuit generating the emission signal outputs the emission signal applied in common to two neighboring row lines of the display panel (see The emission signal stage (EM[1,2]; hereinafter also referred to as the first emission signal stage) for applying the emission signal to the first and second emission signal lines (EM lines 1 and 2) includes the pixels ( PX) to apply a light emitting signal. As a result, all pixels PX connected to the first pixel row and the second pixel row simultaneously emit light.The emission signal stage (EM[3,4]; hereinafter also referred to as the second emission signal stage) for applying the emission signal to the third and fourth emission signal lines (EM lines 3 and 4) includes the pixels ( PX) to apply a light emitting signal. As a result, all pixels PX connected to the third pixel row and the fourth pixel row simultaneously emit light.The light emission signal stage (EM[5,6]; hereinafter also referred to as a third light emission signal stage) for applying the light emission signal to the fifth and sixth light emission signal lines EM lines 5 and 6 is the fifth pixel row and the sixth pixel row. A light emission signal is applied to the pixel PX connected to. As a result, all pixels PX connected to the fifth pixel row and the sixth pixel row simultaneously emit light).
                    Regarding claim 13, KR10-20210132778, discloses the electroluminescent display device of claim 1, further comprising a transmission line transmitting a signal between neighboring scan circuit regions (An organic light emitting display device according to an embodiment emits light by receiving a light emitting signal, and includes a display area including a plurality of pixel rows and a plurality of light emitting signal stages positioned around the display area and connected to the plurality of pixel rows. a signal generator, and a first high voltage transmission line and a second high voltage transmission line connected to the light emitting signal generator, wherein the first high voltage transmission line is connected to an odd-numbered plurality of light emitting signal stages among the plurality of light emitting signal stages, The second high voltage transmission line may be connected to a plurality of even-numbered light emitting signal stages among the plurality of light emitting signal stages).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over KR10-20210132778 (English machine translation) in view of SAKAI et al. (US 20220190097).
Regarding claims 14, 15, KR10-20210132778 (English machine translation) discloses Regarding claim 1, fig. 13, discloses an electroluminescent display device, comprising: a display panel including a display region (area 300), which includes a plurality of pixel arrangement regions (PX) and a plurality of scan circuit regions between the plurality of pixel arrangement regions (410, 420), and a non-display region around the display region; a scan driving circuit formed in the plurality of scan circuit regions (410, 420); and a clock signal line transferring a clock signal (CLK1, CLK3), and a first voltage line (VGH1, VGH2) and a second voltage line located at both sides of the clock signal line, the clock signal line and the first voltage line and the second voltage line being located in the scan circuit region (VGH1, VGH2, CLK1, CLK3), wherein the first voltage line transfers a low potential driving voltage which is supplied to a cathode corresponding to the display region (The light emitting signal is alternately applied with a low level voltage (corresponding to the light emission period) and a high level voltage (corresponding to the writing period). One frame includes a high-level voltage section (write section) once. In addition, to the light emitting signal, a time for which a low-level voltage and a high-level voltage are constantly applied is very long compared to a time for which one gate-on voltage is applied. Due to this characteristic, the light emission signal can be applied to the plurality of light emission signal lines 151 at once. However, the gate-on voltage is very short, so that the gate signal is applied to only one scan line 121 and one previous scan line 123 for each scan signal stage GD; fig. 3). 
However, KR10-20210132778 does not the first voltage line and the second voltage line transfer voltages of different DC waveforms.
SAKAI et al. (US 20220190097) discloses The groups Ud and Uf are located closer in the row direction to the scan control circuits GDa and GDb. Difference is therefore further reduced between the effective voltage of the data signal fed for a monotonous red display (AC waveform) and the effective voltage of the data signal fed for a white display (DC waveform), which in turn further restrains coloring along the edge of the display area (in the groups Ud and Uf). Difference is therefore reduced between the effective voltage of the data signal fed for a monotonous blue display (AC waveform) and the effective voltage of the data signal fed for a white display (DC waveform) as shown in FIGS. 6(c) and 8(d), which in turn restrains coloring along the edge of the display area (groups Ud and Uf).
	It would have been obvious to the skilled in the art before the effective filing date of the invention to provide the effective voltage of the data signal fed for a white display (DC waveform) in KR10-20210132778 as suggested by SAKAI et al. (US 20220190097), the motivation in order to effective voltage of the data signal fed.
Regarding claim 16, the combination of KR10-20210132778 and Sakai et al., discloses the electroluminescent display device of claim 14, wherein the second voltage line transfers a low logic voltage or high logic voltage supplied to the scan driving circuit (see The light emitting signal is alternately applied with a low level voltage (corresponding to the light emission period) and a high level voltage (corresponding to the writing period). One frame includes a high-level voltage section (write section) once. In addition, to the light emitting signal, a time for which a low-level voltage and a high-level voltage are constantly applied is very long compared to a time for which one gate-on voltage is applied. Due to this characteristic, the light emission signal can be applied to the plurality of light emission signal lines 151 at once. However, the gate-on voltage is very short, so that the gate signal is applied to only one scan line 121 and one previous scan line 123 for each scan signal stage GD).
Allowable Subject Matter
Claims 3-8, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references cited in record disclose or suggest that the electroluminescent display device of claim 1, further comprising a first power line and a second power line which are located at opposite sides with the display region therebetween and are respectively connected to both ends of the first voltage line, wherein the first power line and the second power line respectively overlap and contact a first edge portion and a second edge portion of the cathode; and or the electroluminescent display device of claim 14, wherein the pixel arrangement region includes a pixel block located along each row line of the display panel, wherein the pixel block includes a plurality of pixels, and at least one common control circuit block located between the plurality of pixels, wherein the pixel includes a plurality of sub-pixels emitting different colors, and wherein the common control circuit block controls the plurality of sub-pixels of the pixel adjacent to the common control circuit block.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623